DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 06/21/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 5-9, 11-12 and 20 rejected under 35 U.S.C. 103 as being anticipated by Buttnet et al. (20150042185)
Regarding claim 1. Buttner teaches a rotor shaft for an electric machine [4 with 5 for machine of fig 1], the rotor shaft [4 with 5 makeup a rotor shaft assembly] comprising: 
a rotor shaft main body [body 5]; and 
a rotor shaft core [7 with 9 makes a rotor shaft core] which is arranged in the rotor shaft main body and which is connected to the rotor shaft main body along an entire length of the rotor shaft core [as shown in fig 1], 
wherein the rotor shaft comprises a substantially axially running cooling cavity [cavity allowing 15 to flow] configured to conduct a cooling fluid [¶113],
wherein the rotor shaft core is composed of different material than the rotor shaft main body [¶53].

Regarding claim 2. Buttner teaches the rotor shaft according to claim 1, wherein a cooling fluid lance [9] is arranged in the cooling cavity.

Regarding claim 3. Buttner teaches the rotor shaft according to claim 2, wherein a cooling fluid diverting piece [13] is further arranged in the cooling cavity.

Regarding claim 4. Buttner teaches the rotor shaft according to claim 1, wherein the rotor shaft core is produced from an aluminum material, a magnesium material and/or a plastic, and the rotor shaft main body is produced from a steel material [¶53].

Regarding claim 5. Buttner teaches the rotor shaft according to claim 1, wherein the cooling cavity runs substantially centrally and in continuous fashion in the rotor shaft [as shown in fig 1].

Regarding claim 6. Buttner teaches the rotor shaft according to claim 2, wherein the cooling cavity runs substantially centrally and in continuous fashion in the rotor shaft [as shown in fig 1].

Regarding claim 7. Buttner teaches the rotor shaft according to claim 1, wherein the cooling cavity runs partially in the rotor shaft main body and partially in the rotor shaft core [as shown in fig 1].

Regarding claim 8. Buttner teaches the rotor shaft according to claim 2, wherein the cooling cavity runs partially in the rotor shaft main body and partially in the rotor shaft core [as shown in fig 1].

Regarding claim 9. Buttner teaches the rotor shaft according to claim 1, wherein the rotor shaft core is spaced apart axially from a first and/or a second rotor shaft end [i.e. see space between 13 and 7].

Regarding claim 11. Buttner teaches the rotor shaft according to claim 1, wherein the rotor shaft core is introduced as a solid body into the rotor shaft main body [¶53].

Regarding claim 12. Buttner teaches the rotor shaft according to claim 11, wherein the rotor shaft main body comprises two parts [top and bottom part] connected to one another after the introduction of the rotor shaft core.

Regarding claim 20. Buttner teaches an electric machine [fig 1] having a rotor shaft [4 with 5 makeup a rotor shaft assembly], the rotor shaft comprising: 
a rotor shaft main body [body 5];
 and a rotor shaft core [7 with 9 makes a rotor shaft core] which is arranged therein in the rotor shaft main body and which is connected to the rotor shaft main body along an entire length of the rotor shaft core [as shown in fig 1], 
wherein the rotor shaft comprises a substantially axially running cooling cavity [cavity allowing 15 to flow] configured to conduct a cooling fluid [¶113], wherein the rotor shaft core is composed of a different material than the rotor shaft main body [¶53].


 Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Buttner et al. in in view of Koechlin (3562569) 
Regarding claim 10. Buttner teaches the rotor shaft according to claim 1. 
However, Buttner does not explicitly mention wherein the rotor shaft core is introduced by means of a casting process into the rotor shaft main body.
Koechlin teaches wherein the rotor shaft core is introduced by means of a casting process into the rotor shaft main body [abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technics of casting liquid as suggested from Koechlin in order to improve effectiveness of insulation and insure a practically perfect tightness and protection [col 1 lines 30-40]. 
 

Claims 13-17 rejected under 35 U.S.C. 103 as being unpatentable over Buttner et al. in view of Yama et al. and further in view of Ichiryu (6379117)
Regarding claim 13. Buttner teaches the rotor shaft according to claim 1, 
However, Buttner does not explicitly mention wherein the rotor shaft comprises at least one axially continuous air channel.
Ichiryu teaches wherein the rotor shaft comprises at least one axially continuous air channel [col 4 lines 5-16].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner power machine to a similar configuration as Ichiryu power machine in order to have the cooling air nozzles can be easily manufactured at low cost [col 4 lines 9-10]. 

Regarding claim 14. Buttner teaches the rotor shaft according to claim 13, wherein the air channel is produced by drilling and/or erosion [Ichiryu, col 4 lines 5-16].

Regarding claim 15. Buttner teaches the rotor shaft according to claim 13, wherein the air channel encloses an acute angle with a rotor shaft axis [see fig 2, 71 of Ichiryu].

Regarding claim 16. Buttner teaches the rotor shaft according to claim 13, wherein the air channel runs partially in the rotor shaft main body and partially in the rotor shaft core [see fig 2, 71 is coupled to 11, Ichiryu].

Regarding claim 17. Buttner teaches the rotor shaft according to claim 15, wherein the air channel runs partially in the rotor shaft main body and partially in the rotor shaft core [see 71 runs partially in the rotor shaft main body 11, Ichiryu]. 

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claim 18 is allowed.

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839